Citation Nr: 0834621	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for beriberi, 
dysentery, malaria, and malnutrition, for accrued benefits 
purposes.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had recognized service from September 1941 to 
December 1941 and June 1945 to February 1946.  The veteran 
died in May 2006.  The appellant is seeking benefits as the 
veteran's surviving spouse. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

In her March 2007 Substantive Appeal, the appellant indicated 
that she wanted a hearing before the Board in Washington DC.  
The Board sent a letter in August 2008 asking her to confirm 
that she wanted a hearing, but the appellant did not respond.  
Accordingly, as noted I the August 2008 letter, her request 
for a hearing is considered withdrawn, and the Board may 
proceed with review of the claims.

The issue of service connection for beriberi, dysentery, 
malaria, and malnutrition are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in May 2006.  The cause of the veteran's 
death was cardiorespiratory arrest due to senility.  

2.  The condition which caused the veteran's death did not 
begin in service, may not be presumed to be related to any 
incident of service, and has not been otherwise shown to be 
causally related to service.  

3.  The veteran did not have prisoner-of-war status.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.5, 3.41, 3.303, 3.304, 3.307, 
3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2006, which substantially complied 
with the notice requirements.  The Board observes that the 
notice provided did not include a statement of the conditions 
for which the veteran was service connected; however, the 
appellant is not prejudiced by this error because the veteran 
was not service-connected for any condition at the time of 
his death.

Although the notice provided did not address either the 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection for the cause of the veteran's death is being 
denied, and hence no effective date will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service medical records and assisted the 
appellant in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the claims file; and the appellant has 
not contended otherwise.  The Board has not obtained a 
medical opinion with respect to this claim because there is 
no evidence which indicates that the cardiorespiratory 
failure due to senility which caused the veteran's death may 
be associated with his service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service-Connection for Cause of Death

The appellant is seeking Dependency and Indemnity 
Compensation (DIC) as the veteran's surviving spouse.  DIC 
may be awarded to a surviving spouse of a veteran whose cause 
of death is service-connected.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5(a).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The service-connected 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

In this case, the veteran died in May 2006.  The death 
certificate lists the immediate cause of death as 
cardiorespiratory arrest, with senility as the underlying 
cause.  The medical definition of "senile" is "pertaining 
to or characteristic of old age."  See Dorland's Illustrated 
Medical Dictionary 1679 (30th ed. 2003).  At the time of his 
death, the veteran had no service-connected disabilities, 
although his claim for service connection for beriberi, 
dysentery, malaria, and malnutrition were pending.  None of 
these conditions is the cause of his death as recorded on the 
death certificate.  

For service connection to be established, the evidence must 
show that the condition which caused the veteran's death 
began in service or was otherwise causally related to an 
event in service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Service connection for certain chronic diseases 
will be presumed to have been incurred in service if they are 
manifest to a compensable degree within the first year 
following active military service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records do not indicate that he 
complained of or was diagnosed with any illnesses in service.  
His February 1946 separation physical examination shows that 
all body systems were normal.  In addition, there is no 
evidence that the veteran sought treatment for any medical 
conditions within one year of service.  Medical records dated 
between February 2003 and January 2006 show that the veteran 
was treated for hypertension, arthropathy, and cardiomegaly.  
There is no suggestion in the medical evidence that any of 
these conditions was related to his service.  Thus, as there 
is no evidence that the conditions which have been identified 
as the cause of the veteran's death began in service or 
within one year thereafter, and no evidence that he had any 
medical condition related to his service, service connection 
for his cause of death is not established on a direct basis.  

In an October 2007 statement, the appellant states that the 
doctor who certified her husband's death as due to senility 
had not examined him.  She asserts that the medical opinion 
as to the cause of death is therefore "not authentic" and 
"without value."  In a September 2006 letter, the 
certifying official confirms that he had not attended the 
veteran at his death.  He states that he rather tried to 
determine the circumstances of the veteran's death based on 
information provided by the family, which was very limited.  
In her Substantive Appeal, the appellant reports that her 
husband's actual cause of death was ischemic heart disease, 
which he acquired as a result of his military service, 
including internment as a prisoner of war (POW).  

Certain conditions, including ischemic heart disease, are 
presumed to be related to POW status.  38 U.S.C.A. § 101(32); 
38 C.F.R. §§ 3.1(y), 3.304(e), 3.307(5), 3.309(c).  The 
veteran's service records contain affidavits (Form PA AGO 23) 
dated in 1945 and 1946, showing that he reported having been 
held prisoner by the Japanese at Capas, Tarlac, from December 
1941 until he escaped in either June 1942 or November 1943.  

For a member of the Philippine Commonwealth Army, such as the 
veteran, the period of active service is from the date 
certified by the Armed Forces as the date of enlistment or 
date of report for active duty, whichever is later, to the 
date of release from active duty, discharge, or death.  
38 U.S.C.A. § 3.41(a).  In this case, the United States 
Department of the Army (USDA) certified the veteran's period 
of creditable valid service for VA purposes from September 1, 
1941 to December 24, 1941, and from June 23, 1945 to February 
17, 1946.  Active service will include a POW status 
immediately following a period of active duty.  38 C.F.R. 
§ 3.41(b).  The USDA determined that the evidence is 
insufficient to show that the veteran was a POW during any 
part of the period he claims he was in captivity.  The 
Director of VA's Compensation & Pension Service conducted an 
independent inquiry into the veteran's status during the 
relevant period.  It was noted that the veteran reported two 
different dates in which he allegedly escaped from captivity.  
He did not submit any corresponding statements from former 
POW comrades who knew of his confinement.  He also failed to 
submit any records of the Philippine Red Cross or the War 
Claims Commission, or a Japanese Parole Certificate.  In 
addition, the veteran's name was not listed in the POW 
microfiche.  In a March 2006 Administrative Decision, VA 
concluded that the veteran did not have POW status.

Based on the lack of official records and corroborating 
evidence, the Board concurs with the RO and the service 
department that the veteran did not have POW status.  Thus, 
the veteran is not entitled to the presumption of service 
connection for any conditions, including ischemic heart 
disease, associated with POW status.  

The Board acknowledges that the medical officer who certified 
the veteran's death had no actual knowledge of the conditions 
which caused his death.  However, even if the medical 
officer's opinion were discounted, the fact remains that 
there is no evidence that the veteran was diagnosed with 
heart disease, or that such condition was the cause of his 
death or was related to his time in service.

In summary, the preponderance of the evidence is against a 
finding that the cause of the veteran's death is related to 
service.  Therefore, service connection for cause of death 
must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied. 


REMAND

In January 2006, the veteran filed a claim for service 
connection for beriberi, dysentery, malaria, and 
malnutrition.  As detailed above, he died in May 2006.  In 
the November 2006 rating decision on appeal, the RO denied a 
claim for service connection for beriberi, dysentery, 
malaria, and malnutrition, for accrued benefits purposes.  In 
December 2006, the appellant filed a notice of disagreement 
with that decision in which she specifically referred to the 
veteran's claimed illnesses.  The appellant has not been 
provided a statement of the case in response to her notice of 
disagreement with respect to these issues.  A remand is 
therefore required for the issuance of a statement of the 
case on these issues.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
actions:

Issue a statement of the case to the 
appellant on the issue of entitlement to 
service connection for beriberi, 
dysentery, malaria, and malnutrition, 
for accrued benefits purposes.  The 
appellant should be informed of the 
requirements to perfect an appeal with 
respect to these issues.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


